                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00518-FDW-DSC


 MARJORIE ACEVEDO,                                 )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )                     ORDER
                                                   )
 TEUPEN NORTH AMERICA INC.,                        )
                                                   )
                  Defendant.                       )



       THIS MATTER is before the Court on the parties’ “[Cross-] Motion[s] to Compel …”

(documents ##30 and 31).

       Each party seeks to compel the other to serve complete supplemental discovery responses

including a privilege log if the responding party is withholding any documents due to a claimed

privilege. Each party seeks to have the other pay the costs of these Motions.

       The Court has carefully considered the record, authorities and the parties’ arguments. With

the exception of Plaintiff’s objection to producing her tax returns, the parties’ respective objections

to the discovery requests are OVERRULED. For the reasons stated in her response brief,

Plaintiff’s objection to producing her tax returns is SUSTAINED without prejudice. After

reviewing the discovery responses ORDERED below, Defendant may renew its Motion upon a

showing of its need for those documents.

       NOW IT IS HEREBY ORDERED that:

       1.   Plaintiff’s “Motion to Compel …” (document #31) is GRANTED.




      Case 3:20-cv-00518-FDW-DSC Document 39 Filed 09/09/21 Page 1 of 2
2. Defendant’s “Motion to Compel …” (document #30) is GRANTED IN PART and

   DENIED IN PART. Specifically, the Motion is DENIED WITHOUT PREJUDICE

   as to Plaintiff’s tax returns and otherwise GRANTED.

3. Within thirty days of this Order, each party shall serve complete supplemental

   responses to the opposing party’s discovery requests. If either party contends it has

   already fully responded to a specific request, its shall so state in a verified discovery

   response. If either party withholds documents or other information on the grounds of

   privilege, that party shall produce a privilege log.

4. The parties shall pay their own costs at this time.

5. The Clerk is directed to send copies of this Order to counsel for the parties and to the

   Honorable Frank D. Whitney.

SO ORDERED.


                              Signed: September 9, 2021




Case 3:20-cv-00518-FDW-DSC Document 39 Filed 09/09/21 Page 2 of 2
